    UNITED STATES BANKRUPTCY COURT                                 Hearing Date: November 26, 2019
    SOUTHERN DISTRICT OF NEW YORK                                  Hearing Time: 11:00 a.m.
    --------------------------------------------------------   x
                                                               :
    In re                                                      :            Chapter 11
                                                               :
    TRIDENT HOLDING COMPANY,                                   :            Case No. 19-10384 (SHL)
    LLC et al.,                                                :
                                                               :            Jointly Administered
                                                 Debtors.      :
                                                               :
    --------------------------------------------------------   x

                       RESPONSE OF THE UNITED STATES TRUSTEE
                       REGARDING FEE APPLICATIONS FOR SECOND
                   INTERIM AND FINAL AWARDS OF COMPENSATION AND
                     REIMBURSEMENT OF OUT-OF-POCKET EXPENSES


TO:         THE HONORABLE SEAN H. LANE,
            UNITED STATES BANKRUPTCY JUDGE:

            William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), respectfully submits this omnibus response (the “Response”) to the final interim fee

applications (the “Applications”) of the retained professionals (the “Retained Professionals”)

seeking awards of compensation and reimbursement of out-of-pocket expenses for the period

June 1, 2019 1 through September 20, 2019 (the “Final Interim Fee Period”) set forth below:

                          Name                       Period-               Fees                Expenses
                                                     Interim              [Final]
            Skadden, Arps, Slate, Meagher          6/1/19-               $5,234,008.25          $260,696.11
            & Flom LLP                             9/18/19             [$9,932,785.95]        [$396,771.83]
            Counsel to the Debtors
            Togut, Segal & Segal                   6/1/19-               $1,396,669.00            $11,077.14
            Co-Counsel to the Debtors              9/18/19             [$2,672,325.75]          [$19,783.24]
            Alston & Bird LLP                      4/1/19-               $1,003,576.50          $545,160.93
            Special Counsel for the Debtors        9/20/19             [$1,003,576.50]        [$545,160.93]




1
    Alston & Bird LLP filed a first and final fee application for the period April 1, 2019 through September 20, 2019.
       PJT Partners LP                    6/1/19-          $4,300,000.00          $3,526.73
       Investment Bankers to the          9/20/19        [$5,351,785.71]        [$5,223.01]
       Debtors
       RSM US LLP                         6/10/19-             $9,676.00             $0.00
       Auditor to the Debtors             9/18/19          [$274,676.00]      [$15,656.00]


       Ankura Consulting Group, LLC       6/1/19-           $3,155,381.33       $163,077.80
       Financial Advisor to the Debtors   9/20/19         [$5,097,980.33]     [$261,026.01]

       BDO USA, LLP                       5/1/19-             $27,598.50              $0.00
       Tax Advisor for the Debtors        9/18/19           [$,99,665.00]           [$0.00]

       Kilpatrick Townsend & Stockton     6/1/19-            $700,685.50          $2,858.94
       LLP                                9/18/19         [$2,092,493.50]   [$24,726981.33]
       Counsel to the Committee

       Alix Partners, LLP                 6/1/19-           $239,678.50            $232.96
       Financial Advisors to the          9/18/19        [$1,511,339.75]        [$2,242.19]
       Committee

                                          Totals          $16,067,273.58       $986,630.61
                                                        [$28,036,628.49]    [$1,270,844.54]

             I. JURISDICTION, VENUE, AND STATUTORY PREDICATE

       1.     The Court has jurisdiction over these matters pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to

28 U.S.C. § 1408.

       2.     The statutory predicates are Sections 330 and 331 of title 11, of the United States

Code (the “Bankruptcy Code”). These matters were initiated pursuant to Rule 2016 of the

Federal Rules of Bankruptcy Procedure, Rule 2016-1 of the Local Bankruptcy Rules for the

Southern District of New York, Amended Guidelines for Fees and Disbursements for

Professionals in Southern District of New York Bankruptcy Cases (the “General Order M-447”),

and the United States Trustee Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed Under 11 U.S.C. § 330 (the “UST Guidelines,” together with

General Order M-447, the “Guidelines”).


                                                    2
                                II. FACTUAL BACKGROUND

A.     General Background

       1.      On February 10, 2019, Trident Holding Company, LLC and its debtor affiliates

(the “Debtors”) filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code.

ECF Doc. No. 1.

       2.      Trident provides bedside diagnostic and related services in the United States, with

operations in more than 35 states serving more than 12,000 post-acute care, assisted living

facilities, and correctional facilities. Declaration of David F. Smith, III at ¶ 6, ECF Doc. No. 17.

       3.      On February 20, 2019, the United States Trustee appointed an Official Committee

of Unsecured Creditors (the “Committee”) pursuant to Section 1102(a) of the Bankruptcy Code.

ECF Doc. No. 91.

B.     Confirmation of the Plan and Effective Date

       4.      On September 18, 2019 the Court entered an order confirming the Second

Modified Second Amended Joint Plan of Reorganization of Trident Holding Company, LLC and

its Debtor affiliates (ECF No. 852).

       5.      On September 20, 2019 the Plan became effective.

                                         III. RESPONSE

A.     Debtors’ Professionals

       1.      Skadden, Arps, Slate, Meagher & Flom LLP

       Skadden, Arps, Slate, Meagher & Flom LLP seeks the allowance of fees aggregating

$5,234,008.25 and reimbursement of out of pocket expenses aggregating $260,696.11 for the

Final Interim Period. The Applicant has voluntarily (i) reduced its request for fees in the amount




                                                  3
of $11,845.20 in connection with issues relating to time records and (ii) reduced its request for

reimbursement of expenses in the amount of $1,143.35.

       2.       Togut Segal & Segal LLP

       Togut Segal & Segal LLP seeks the allowance of fees aggregating $1,396,669.00 and

reimbursement of out-of-pocket expenses aggregating $11,077.14 for the Interim Fee

Period. The Applicant has voluntarily reduced its request for fees in the amount of $1,486.70 in

connection with issues relating to time records.

        3.     Alston & Bird LLP

        Alston & Bird LLP seeks the allowance of fees aggregating $1,003,576.50 and

reimbursement of out-of-pocket expenses aggregating $545,160.93 for the Interim Fee

Period. The Applicant has voluntarily reduced its request for fees in the amount of $10,249.80 in

connection with issues relating to time records.

       4.      PJT Partners LP

       PJT Partners LP seeks an allowance of fees aggregating $4,300,000.00 and

reimbursement of expenses aggregating $3,526.73 for the Interim Fee Period. The United States

Trustee does not object to the request for fees or reimbursement of out-of-pocket expenses.

       5.      Ankura Consulting Group, LLC

       Ankura Consulting Group, LLC seeks an allowance of fees aggregating $3,155,381.33

and reimbursement of expenses of $163,077.80 for the Final Interim Period. The United States

Trustee does not object to the request for fees or reimbursement of out-of-pocket expenses.




                                                   4
       6.      RSM US LLP

       RSM US LLP seeks an allowance of fees aggregating $9,676.00 and reimbursement of

expenses of $0.00 for the Final Interim Period. The United States Trustee does not object to the

request for fees or reimbursement of out-of-pocket expenses.

       7.      BDO USA, LLP

       BDO USA, LLP seeks an allowance of fees aggregating $27,598.50 and reimbursement

of expenses of $0.00 for the Final Interim Period. The United States Trustee does not object to

the request for fees or reimbursement of out-of-pocket expenses.

B.     Committee’s Professionals

       1.      Kilpatrick Townsend & Stockton LLP

       Kilpatrick Townsend & Stockton LLP seeks an allowance of fees aggregating

$700,685.50 and reimbursement of out-of-pocket expenses aggregating $2,858.94 during the

Interim Fee Period. The Applicant has voluntarily (i) reduced its request for fees in the amount

of $2,278.75 in connection with issues relating to time records and (ii) reduced its request for

reimbursement of expenses in the amount of $332.42.

       2.      Alix Partners, LLP

       Alix Partners, LLP seeks an allowance of fees aggregating $239,678.50 and

reimbursement of out-of-pocket expenses aggregating $232.96 during the Interim Fee Period.

The United States Trustee does not object to the request for fees or reimbursement of out-of-

pocket expenses.




                                                 5
                                        IV. CONCLUSION

        WHEREFORE, the United States Trustee respectfully submits that the Court enter an

order (i) reducing the fees allowed to the Retained Professionals by the appropriate amounts,

(ii) reducing the reimbursement of expenses to the Retained Professionals by the appropriate

amounts, and (iii) granting such other relief as is just.

Dated: New York, New York
       November 21, 2019                                Respectfully submitted,

                                                        WILLIAM K. HARRINGTON
                                                        UNITED STATES TRUSTEE, REGION 2

                                                By:     /s/ Brian S. Masumoto
                                                        Brian S. Masumoto
                                                        Shannon A. Scott
                                                        Trial Attorneys
                                                        Office of the United States Trustee
                                                        U.S. Federal Office Building
                                                        201 Varick Street, Suite 1006
                                                        New York, NY 10014
                                                        Tel. No. (212) 510-0500




                                                   6
